Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No. 2021/0200213 to Gillett who discloses a robotic drive wheel that provides three axes of rotation represented as the drive wheel pivot axis, and a steering axis and accordingly each robotic drive wheel's steering controller can steer the drive wheel array in various directions or “omni-directionally” or “holonomic” which will achieve different steering motion scenarios. (See ¶48.)
The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a system for spinning an autonomous device (AV) in place comprising: a processor executing instructions including: (a) receiving a mode of the AV and coordinates of a destination to which the AV is headed; (b) determining an axis of rotation of the AV based on the mode; a turn processor executing instructions including: (c) determining a clockwise rotation angle  and a counterclockwise rotation angle between a current heading of the AV and the destination; and (d) setting a rotation direction of the AV to counterclockwise if , and setting the rotation direction to clockwise if; a path processor executing instructions including: (e) determining a path to reach the destination including: (f) enabling the AV to travel along the path; (g) if the AV is at the destination, returning to (a); and (h) if the AV is not at the destination, returning to (b), as required by claim 11.
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a method for spinning an autonomous device (AV) in place comprising: (a) receiving a mode of the AV and coordinates of a destination to which the AV is headed; (b) determining an axis of rotation of the AV based on the mode; (c) determining a clockwise rotation angle  and a counterclockwise rotation angle  between a current heading of the AV and the destination; (d) setting a rotation direction of the AV to counterclockwise if , and setting the rotation direction to clockwise if ; (e) determining a path to reach the destination; (f) enabling the AV to travel along the path; (g) if the AV is at the destination, returning to (a); and (h) if the AV is not at the destination, returning to (b) , as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BUTLER/Primary Examiner, Art Unit 3666